DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification and claims filed February 4, 2022.
Claims 1-10 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-10 of this application is patentably indistinct from claims 1-10 of Application No. 17/539,076. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of copending Application No. 17/539,076 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Claims 1 and 6 are directed towards receiving profile attributes for a first customer; storing the information in the first customer's profile; receiving a connection from a first customer; identifying the first customer from an identifier received; 30receiving a search query; retrieving the customer's profile; 26retrieving a plurality of the restaurant profiles; selecting and retrieving from the set of all customers who have enabled social dining, a subset of customer profiles whose location attributes fall within the range of the location attribute selected by the first customer; 5retrieving the subset of customer profiles; processing the first customer's profile and the selected subset of customer profiles to identify a pattern of similarities between the first customer and one or more of the selected subset of customers; and matching the first customer to one or more of the subset of customers based on the pattern of 10similarities. The claims are describing a social and relationship matching system based on restaurants and customer profiles. The system is providing matching based on location attributes (which can be described as in the same zip code, neighborhood, or city/state) where the user can socialize and match with similar individuals. The claims are merely providing a social and relational aspect that matches users which falls under the abstract idea grouping of certain method of organizing human activity (managing relationships including social interactions).
Step 2(a)(II) considers the additional elements of the claims in terms of being transformative into a practical application. The additional elements are through a machine learning algorithm, mobile device, via a network, and a computing device comprising a memory, a processor, and a non-volatile data storage device; 5a database residing on the non-volatile data storage device. The computer elements (memory, processor, storage device, database, network, and mobile device) are described in originally filed specification paragraphs [52-58]. Based on the considered passages, the computing device elements are merely generic technological aspects used to implement the abstract idea. The computing elements are performing the generic functions (storing within memory, data processing through processors, communicating through a network, and providing interface aspects with the mobile device). There is no technological improvement beyond the implementation of the abstract idea. The machine learning algorithm is described in originally filed specification [41-43]. The specification describes specific aspects and algorithms in terms of utilizing the inputs, processing the inputs within the algorithm in a specific way, and training the algorithm, however, the claims are merely describing and claiming a generic machine learning algorithm. The algorithm is a generic analysis technique that can be as simple as an if-then statement to complex training and specific algorithmic clustering techniques. As such, the claims, as currently written, merely provide a generic analysis technique that is implementing the abstract idea. Therefore, the additional elements are merely providing generic technological and analysis techniques to implement the abstract idea and thus are not transformed into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements of the claims in terms of being significantly more than the identified abstract idea. The additional elements are through a machine learning algorithm, mobile device, via a network, and a computing device comprising a memory, a processor, and a non-volatile data storage device; 5a database residing on the non-volatile data storage device. The computer elements (memory, processor, storage device, database, network, and mobile device) are described in originally filed specification paragraphs [52-58]. Based on the considered passages, the computing device elements are merely generic technological aspects used to implement the abstract idea. The computing elements are performing the generic functions (storing within memory, data processing through processors, communicating through a network, and providing interface aspects with the mobile device). There is no technological improvement beyond the implementation of the abstract idea. The machine learning algorithm is described in originally filed specification [41-43]. The specification describes specific aspects and algorithms in terms of utilizing the inputs, processing the inputs within the algorithm in a specific way, and training the algorithm, however, the claims are merely describing and claiming a generic machine learning algorithm. The algorithm is a generic analysis technique that can be as simple as an if-then statement to complex training and specific algorithmic clustering techniques. As such, the claims, as currently written, merely provide a generic analysis technique that is implementing the abstract idea. Therefore, the additional elements are merely providing generic technological and analysis techniques to implement the abstract idea and thus are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 2-5 and 7-10 are further describing the abstract idea without additional elements beyond those identified for the independent claims. The dependent claims describe the matching aspects based on attributes by further describing the input data (social media account, external factors, and search query with search terms and user selected attributes) and providing that the matching is based on restaurant profile, customer profile, and the other profiles with similarity attributes. The dependent claims are describing the matching and social interaction elements based on input values that are used within the above identified machine learning algorithm (found to be generic technological element). The claims are not describing further additional elements and thus are not significantly more than the identified abstract idea or transformative into a practical application.  
The claimed invention is describing a social interaction and relationship matching system that falls under certain method of organizing human activity grouping of abstract idea without significantly more or transformed into a practical application and therefore claims 1-10 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spivak et al [2012/0296973], hereafter Spivak, in view of Grol-Prokopczyk et al [2016/0191446], hereafter Grol.
Regarding claim 1, Spivak discloses a system for real-time geophysical social group matching, comprising: a computing device comprising a memory, a processor, and a non-volatile data storage device; 5a database residing on the non-volatile data storage device (Fig 1, 2A, and paragraphs [20-29]; Spivak discloses the system elements including databases, interface elements, and computer aspects.), 
the database comprising profiles of customers and restaurants (Figs 2A, 2B, 2C, and paragraphs [27-29 and 38-42]; Spivak discloses the database elements that include a customer and restaurant profile aspect with different attributes and information. The restaurant profile is managed through the restaurant interface and the customer profile is utilized through a user interface [60-63].); 
a customer portal comprising a first plurality of programming instructions stored in the memory, and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: 10receive profile attributes for a first customer; store the information in the first customer's profile in the database (Figs 2B-2D and paragraphs [60-63 and 68-70]; Spivak discloses the user profile interface that allows user(s) to include information for a single/blended profile that is stored in the profiles database.);
receive a connection from a first customer's mobile device via a network; and identify the first customer from an identifier received from the customer's mobile device (Paragraphs [21-23]; Spivak discloses that the system includes a mobile device connection that is based on identifiers (interpreted through the email address and password) to grant access.); and 
15a social grouping and recommendation engine comprising a second plurality of programming instructions stored in the memory, and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: 
receive a search query (Paragraphs [69]; Spivak discloses that the system receives parameters for an event (interpreted as search query).); 
20retrieve the customer's profile in the database (Paragraphs [69-70]; Spivak discloses that the system retrieves the profile(s) and attributes to create the event based on the parameters.); 
retrieve a plurality of the restaurant profiles in the database (Paragraphs [38-42, 63-64, and 69-71]; Spivak discloses that the system provides restaurant profiles and using the profiles in terms of user attributes and restaurant attributes for selecting and filtering restaurant selection for the event. The system includes restaurant preferences and wish list for the event which includes restaurant profiles.); 
select and retrieve from the set of all customers who have enabled social dining, a subset of customer profiles whose location attributes fall within the range of the location attribute selected by the first customer; 25retrieve the subset of customer profiles in the database (Paragraphs [63-64, 69-71, and 77-79]; Spivak discloses that the system provides matches based on mutual attributes between profiles including distance and “willingness to travel” (interpreted as range of the location). Further, the distance is based on profile attributes that indicate location (zip code, city, state, country) and having the group meal event provided based on users within the location and available for the event.
Further, Spivak discloses [55-59] the specific clustering and distance elements to match and define user matches using properties and similarities.); 
process the first customer's profile and the selected subset of customer profiles through a algorithm to identify a pattern of similarities between the first customer and one or more of the selected subset of customers; and match the first customer to one or more of the subset of customers based on the pattern of 30similarities (Paragraphs [63-64, 69-73, and 77-79]; Spivak discloses that the system provides matches based on mutual attributes between profiles including distance, professional aspects (work colleagues), restaurant ratings, and other values within the profiles.).  
Spivak discloses the above-enclosed limitations in terms of a social dining system that provides recommendations and matches based on user and restaurant profiles using algorithmic clustering using weights and attributes, however, Spivak does not specifically disclose that the algorithm is a machine learning algorithm.
Grol teaches process the first customer's profile and the selected subset of customer profiles through a machine learning algorithm (Paragraphs [59-64]; Grol teaches a similar relationship attribute and weights to discern and provide social-graph connections which can be trained using past user interactions and historical actions.).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the social dining match-based system with a clustering algorithm for the matching elements of Spivak the ability to have machine learning algorithm used to base the matches as taught by Grol since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized the results as predictable as the machine learning algorithm provides training elements to better determine interactions using updates and continuous tracking.
Regarding claim 2, the combination teaches the above-enclosed limitations; 	
Grol further teaches wherein the database further comprises information from external factors, and the external factors are also processed through the one or more machine learning algorithms during the social group matching process (Paragraphs [54-59]; Grol further teaches that the algorithm and weights can be based on external factors through user interaction within the app and historical information. This interpretation is based on originally filed specification [38] that describes the external factors through a web app.).  
5RegarReRReRegarding claim 3, the combination teaches the above-enclosed limitations; 
Spivak further discloses further comprising a restaurant portal comprising a third plurality of programming instructions stored in the memory, and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to match customers and the restaurants by: receiving information for each of a plurality of restaurants; and 10storing the information for each of the restaurants in the respective restaurant's profile in the database; processing the first customer's profile, the selected subset of customer profiles, and the restaurant profiles through one or more machine learning algorithms to identify a pattern of similarities between the first customer, the selected subset of customers, and one or more 15restaurants; and matching the first customer, the selected subset of customers, and one or more of the restaurants based on the pattern of similarity (Paragraphs [62-65 and 69-71]; Spivak discloses that the system provides restaurant profiles that are used to match a user based on similarities (cuisine type, willingness to try new foods), and match with other similar attributes with other users. The pattern of similarities within the machine learning algorithm is taught within the combination of Grol teaching the interactions and affinities based on attributes. Further, Grol teaches [61-63] aspects of proximity to restaurant for weighting within the information. This is also shown in Spivak through the willingness to travel and cuisine type so the pattern of similarities are shown through the cuisine and willingness to try new foods and through the attributes including proximity and willingness to travel.).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Spivak further discloses wherein a portion of the information for the first customer, the selected 20subset of customers, or restaurant profiles is received from a social media account (Paragraphs [39-42]; Spivak discloses that the user information includes a “friends module” that is imported from social networking sites.).  
Regarding claim 5, the combination teaches the above-enclosed limitations;
Spivak further discloses wherein the search query contains one or more search terms and one or more user selected situational attributes (Paragraphs [22, 38-41, and 45]; Spivak discloses that the system search query allows a user to search restaurants and users that match including filtering based on preferences. The situational attribute is interpreted through the filtering and searching for restaurant attributes including distance, price, and cuisine. This is further provided in terms of the profile matching and event creation that is based on searching/creating events based on user attributes and preferences [69-72 and 78-79].).  
Regarding claim 6, Spivak discloses a25Rega method for real-time geophysical social group matching, comprising the steps of: receiving profile attributes for a first customer; storing the information in the first customer's profile in the database (Figs 2A, 2B, 2C, and paragraphs [27-29 and 38-42]; Spivak discloses the database elements that include a customer profile aspect with different attributes and information.); 
receiving a connection from a first customer's mobile device via a network; identifying the first customer from an identifier received from the customer's mobile device; 30 (Paragraphs [21-23]; Spivak discloses that the system includes a mobile device connection that is based on identifiers (interpreted through the email address and password) to grant access.);
(Paragraphs [69]; Spivak discloses that the system receives parameters for an event (interpreted as search query).); 
20retrieve the customer's profile in the database (Paragraphs [69-70]; Spivak discloses that the system retrieves the profile(s) and attributes to create the event based on the parameters.); 
retrieve a plurality of the restaurant profiles in the database (Paragraphs [38-42, 63-64, and 69-71]; Spivak discloses that the system provides restaurant profiles and using the profiles in terms of user attributes and restaurant attributes for selecting and filtering restaurant selection for the event. The system includes restaurant preferences and wish list for the event which includes restaurant profiles.); 
select and retrieve from the set of all customers who have enabled social dining, a subset of customer profiles whose location attributes fall within the range of the location attribute selected by the first customer; 25retrieve the subset of customer profiles in the database (Paragraphs [63-64, 69-71, and 77-79]; Spivak discloses that the system provides matches based on mutual attributes between profiles including distance and “willingness to travel” (interpreted as range of the location). Further, the distance is based on profile attributes that indicate location (zip code, city, state, country) and having the group meal event provided based on users within the location and available for the event.
Further, Spivak discloses [55-59] the specific clustering and distance elements to match and define user matches using properties and similarities.); 
processing the first customer's profile and the selected subset of customer profiles through a algorithm to identify a pattern of similarities between the first customer and one or more of the selected subset of customers; and matching the first customer to one or more of the subset of customers based on the pattern of 10similarities (Paragraphs [63-64, 69-73, and 77-79]; Spivak discloses that the system provides matches based on mutual attributes between profiles including distance, professional aspects (work colleagues), restaurant ratings, and other values within the profiles.). 
Spivak discloses the above-enclosed limitations in terms of a social dining system that provides recommendations and matches based on user and restaurant profiles using algorithmic clustering using weights and attributes, however, Spivak does not specifically disclose that the algorithm is a machine learning algorithm.
Grol teaches process the first customer's profile and the selected subset of customer profiles through a machine learning algorithm (Paragraphs [59-64]; Grol teaches a similar relationship attribute and weights to discern and provide social-graph connections which can be trained using past user interactions and historical actions.).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the social dining match-based system with a clustering algorithm for the matching elements of Spivak the ability to have machine learning algorithm used to base the matches as taught by Grol since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized the results as predictable as the machine learning algorithm provides training elements to better determine interactions using updates and continuous tracking. 
Regarding claim 7, the combination teaches the above-enclosed limitations; 	
Grol further teaches wherein the database further comprises information from external factors, and the external factors are also processed through the one or more machine learning algorithms during the social group matching process (Paragraphs [54-59]; Grol further teaches that the algorithm and weights can be based on external factors through user interaction within the app and historical information. This interpretation is based on originally filed specification [38] that describes the external factors through a web app.).  
5RegarReRReRegarding claim 8, the combination teaches the above-enclosed limitations; 
Spivak further discloses further comprising a restaurant portal comprising a third plurality of programming instructions stored in the memory, and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to match customers and the restaurants by: receiving information for each of a plurality of restaurants; and 10storing the information for each of the restaurants in the respective restaurant's profile in the database; processing the first customer's profile, the selected subset of customer profiles, and the restaurant profiles through one or more machine learning algorithms to identify a pattern of similarities between the first customer, the selected subset of customers, and one or more 15restaurants; and matching the first customer, the selected subset of customers, and one or more of the restaurants based on the pattern of similarity (Paragraphs [62-65 and 69-71]; Spivak discloses that the system provides restaurant profiles that are used to match a user based on similarities (cuisine type, willingness to try new foods), and match with other similar attributes with other users. The pattern of similarities within the machine learning algorithm is taught within the combination of Grol teaching the interactions and affinities based on attributes. Further, Grol teaches [61-63] aspects of proximity to restaurant for weighting within the information. This is also shown in Spivak through the willingness to travel and cuisine type so the pattern of similarities are shown through the cuisine and willingness to try new foods and through the attributes including proximity and willingness to travel.).  
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Spivak further discloses wherein a portion of the information for the first customer, the selected 20subset of customers, or restaurant profiles is received from a social media account (Paragraphs [39-42]; Spivak discloses that the user information includes a “friends module” that is imported from social networking sites.).  
30 Regarding claim 10, the combination teaches the above-enclosed limitations;
Spivak further discloses wherein the search query contains one or more search terms and one or more user selected situational attributes (Paragraphs [22, 38-41, and 45]; Spivak discloses that the system search query allows a user to search restaurants and users that match including filtering based on preferences. The situational attribute is interpreted through the filtering and searching for restaurant attributes including distance, price, and cuisine. This is further provided in terms of the profile matching and event creation that is based on searching/creating events based on user attributes and preferences [69-72 and 78-79].).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Starkman [2012/0239683] (food profile social networking that matches users based on similar recipes and profile attributes);
Folgner et al [2011/0055725] (group dinner compatibility based on user attributes and weights);
Veetil [2018/0247228] (food based matching with recipe elements with social interaction type interactions (cook for me, cook with me, join my restaurant).); 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689